Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 70, 74 and 77-99 are pending in this application.  
Note that claims 77-83 were withdrawn from consideration by Examiner Balasubramanian (See remarks in the Final Rejection below).


    PNG
    media_image1.png
    507
    702
    media_image1.png
    Greyscale


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 12/11/2020 has been entered.

 Response to Amendment
4.	Applicant’s amendment filed 11/18/2020 in response to the previous Office Action (09/11/2020) is acknowledged.  Rejections of claims 70-72 and 74-76 under 35 U.S.C. 102(a)(1) have been obviated.  Applicants have amended or deleted the claims to overcome the prior art rejections. Upon further review of the case, it is deemed necessary to raise new issues that need further rejection.

 Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 70, 84-86, 88 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziimmermann et al. Polymer Degradation and Stability (1992), 36(2), 149-53.  Said reference teaches the following compounds that are the same as applicants when applicant’s Formula (II) has the following substituents: R1b or R6b = OH and the other R1b or R6b = H; R2b, R4b-R5b, R7b-R10b = H; and R3b = Formula  by an oxygen-containing group.

RN   140136-04-5  HCAPLUS
CN   Acetic acid, 2-mercapto-, 2-(4-benzoyl-3-hydroxyphenoxy)-1-[(2-propen-1-
     yloxy)methyl]ethyl ester  (CA INDEX NAME)
  

    PNG
    media_image2.png
    345
    343
    media_image2.png
    Greyscale

RN   140136-04-5  HCAPLUS
CN   Acetic acid, 2-mercapto-, 2-(4-benzoyl-3-hydroxyphenoxy)-1-[(2-propen-1-
     yloxy)methyl]ethyl ester  (CA INDEX NAME)

    PNG
    media_image2.png
    345
    343
    media_image2.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper. Reference will be provided upon request.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 70 and 84-91 are rejected under 35 U.S.C. 103 as being unpatentable over Zenon Joffe EP 84882.  Cited reference teaches the following two compounds that are almost the same as applicants.
  

    PNG
    media_image3.png
    331
    1032
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    294
    986
    media_image4.png
    Greyscale

The only difference between applicants and the prior art compounds are the position of the –OH group.  The position of the –OH for the prior art compounds are at 3-position (i.e. R5b = OH), but the –OH substituent in applicants compounds is at 5-position with respect to the nomenclature of the prior art compounds (i.e. R1b = OH).  Thus, the prior art compounds are positional isomers of the claimed compounds. It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 70, 74 and 84-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 70 and 74, the phrase “an oxygen-containing group” is indefinite.  What is covered and what is not?  How can one tell if a substituent is not an oxygen-containing group?

     
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 7, 2021